Exhibit 10.3.11

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

[U.S. Recipients]

NOTICE OF STOCK OPTION AWARD

          Grantee’s Name and Address:

____________________________________________________

 

 

 

____________________________________________________

 

 

 

____________________________________________________

          You (the “Grantee”) have been granted an option to purchase Common
Shares, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the 724 Solutions Inc. 2005 Stock Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

          Date of Award

_________________________________________________

 

 

          Vesting Commencement Date

_________________________________________________

 

 

          Exercise Price per Share

$________________________________________________

 

 

          Total Number of Shares Subject  to the Option (the “Shares”)

_________________________________________________

 

 

          Total Exercise Price

$________________________________________________

 

 

          Type of Option: 

_______

Incentive Stock Option

 

 

 

 

_______

Non-Qualified Stock Option

 

 

 

          Expiration Date:

_________________________________________________

 

 

          Post-Termination Exercise Period:

Thirty (30) days

Vesting Schedule:

          Subject to the Grantee’s Continuous Service and other limitations set
forth in this Notice, the Plan and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

          25% of the Shares subject to the Option shall vest on the Vesting
Commencement Date, and 25% of the Shares subject to the Option shall vest on
each twelve month anniversary of the Vesting Commencement Date thereafter as
follows:




VESTING DATE

 

CUMULATIVE AGGREGATE
NUMBER OF SHARES
PURCHASABLE ON OR AFTER
THE INDICATED DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                    [Vesting Commencement Date]

 

 

 

 

 

 

 

 

          During any authorized leave of absence, the vesting of the Option as
provided in this schedule shall be suspended after the leave of absence exceeds
a period of ninety (90) days.  Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity.  The Vesting Schedule of the Option shall be
extended by the length of the suspension.

          In the event of termination of the Grantee’s Continuous Service for
Cause, the Grantee’s right to exercise the Option shall terminate concurrently
with the termination of the Grantee’s Continuous Service, except as otherwise
determined by the Administrator.

          IN WITNESS WHEREOF, the Company and the Grantee have executed this
Notice and agree that the Option is to be governed by the terms and conditions
of this Notice, the Plan, and the Option Agreement.

 

724 SOLUTIONS INC.,

 

a company incorporated under the laws of Canada

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES, IF ANY,
TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH
OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A
WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.

2




          The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement. 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 13 of the Option
Agreement.  The Grantee further agrees to the venue selection and waiver of a
jury trial in accordance with Section 14 of the Option Agreement.  The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

Dated:

 

 

Signed:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Grantee

3




Award Number:  ___________

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

          1.          Grant of Option.  724 Solutions Inc., a company
incorporated under the laws of Canada (the “Company”), hereby grants to the
Grantee (the “Grantee”) named in the Notice of Stock Option Award (the
“Notice”), an option (the “Option”) to purchase Common Shares in the capital of
the Company in an amount that is equal to the Total Number of Shares subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement (the “Option
Agreement”) and the Company’s 2005 Stock Incentive Plan, as amended from time to
time (the “Plan”), which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

          If designated in the Notice as an Incentive Stock Option, the Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code.  However, notwithstanding such designation, the Option will qualify as
an Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

          2.          Exercise of Option.

                       (a)          Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of the Plan and this Option
Agreement.  The Option shall be subject to the provisions of Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares. 

                       (b)          Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of

1




the Exercise Price.  The Option shall be deemed to be exercised upon receipt by
the Company of such notice accompanied by the Exercise Price, which, to the
extent selected and approved by the Company, shall be deemed to be satisfied by
use of the broker-dealer sale and remittance procedure to pay the Exercise Price
provided in Section 3(e), below.

                       (c)          Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax withholding
obligations.

          3.          Method of Payment.  Payment of the Exercise Price shall be
made by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law:

                       (a)          cash;

                       (b)          certified check;

                       (c)          bank draft;

                       (d)          surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised, provided, however, that Shares acquired
under the Plan or any other equity compensation plan or agreement of the Company
must have been held by the Grantee for a period of more than six (6) months (and
not used for another Award exercise by attestation during such period); or

                       (e)          subject to the prior approval by the
Company, payment through a broker-dealer sale and remittance procedure pursuant
to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

                       4.          Restrictions on Exercise.  The Option may not
be exercised if the issuance of the Shares subject to the Option upon such
exercise would constitute a violation of any Applicable Laws.  If the exercise
of the Option within the applicable time periods set forth in Section 5, 6 and 7
of this Option Agreement is prevented by the provisions of this Section 4, the
Option shall remain exercisable until one (1) month after the date the Grantee
is notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date set forth in the Notice.

2




                       5.          Termination or Change of Continuous Service. 
In the event the Grantee’s Continuous Service terminates, other than for Cause,
the Grantee may, but only during the Post-Termination Exercise Period, exercise
the portion of the Option that was vested at the date of such termination (the
“Termination Date”).  The Post-Termination Exercise Period shall commence on the
Termination Date.  In the event of termination of the Grantee’s Continuous
Service for Cause, the Grantee’s right to exercise the Option shall, except as
otherwise determined by the Administrator, terminate concurrently with the
termination of the Grantee’s Continuous Service (also the “Termination Date”). 
In no event, however, shall the Option be exercised later than the Expiration
Date set forth in the Notice.  In the event of the Grantee’s change in status
from Employee, Director or Consultant to any other status of Employee, Director
or Consultant, the Option shall remain in effect and the Option shall continue
to vest in accordance with the Vesting Schedule set forth in the Notice;
provided, however, that with respect to any Incentive Stock Option that shall
remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the day three (3) months and one (1) day following such change in status. 
Except as provided in Sections 6 and 7 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate.

                       6.          Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date; provided,
however, that if such Disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code and the Option is an Incentive Stock Option,
such Incentive Stock Option shall cease to be treated as an Incentive Stock
Option and shall be treated as a Non-Qualified Stock Option on the day three (3)
months and one (1) day following the Termination Date.  To the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the time specified herein, the Option
shall terminate.  Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

                       7.          Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 8 may
exercise the portion of the Option that was vested at the date of termination
within twelve (12) months commencing on the date of death (but in no event later
than the Expiration Date).  To the extent that the Option was unvested on the
date of death, or if the vested portion of the Option is not exercised within
the time specified herein, the Option shall terminate.

3




                       8.          Transferability of Option.  The Option, if an
Incentive Stock Option, may not be transferred in any manner other than by will
or by the laws of descent and distribution and may be exercised during the
lifetime of the Grantee only by the Grantee.  The Option, if a Non-Qualified
Stock Option, may not be transferred in any manner other than by will or by the
laws of descent and distribution, provided, however, that a Non-Qualified Stock
Option may be transferred during the lifetime of the Grantee to the extent and
in the manner authorized by the Administrator.  Notwithstanding the foregoing,
the Grantee may designate one or more beneficiaries of the Grantee’s Incentive
Stock Option or Non-Qualified Stock Option in the event of the Grantee’s death
on a beneficiary designation form provided by the Administrator.  Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

                       9.          Term of Option.  The Option must be exercised
no later than the Expiration Date set forth in the Notice or such earlier date
as otherwise provided herein.  After the Expiration Date or such earlier date,
the Option shall be of no further force or effect and may not be exercised.

                       10.          United States Tax Consequences.  Set forth
below is a brief summary as of the date of this Option Agreement of some of the
United States federal tax consequences of exercise of the Option and disposition
of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.  THE GRANTEE SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

                                      (a)          Exercise of Incentive Stock
Option.  If the Option qualifies as an Incentive Stock Option, there will be no
regular federal income tax liability upon the exercise of the Option, although
the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price will be treated as income for purposes of the
alternative minimum tax for federal tax purposes and may subject the Grantee to
the alternative minimum tax in the year of exercise. 

                                      (b)          Exercise of Incentive Stock
Option Following Disability.  If the Grantee’s Continuous Service terminates as
a result of Disability that is not permanent and total disability as such term
is defined in Section 22(e)(3) of the Code, to the extent permitted on the date
of termination, the Grantee must exercise an Incentive Stock Option within three
(3) months of such termination for the Incentive Stock Option to be qualified as
an Incentive Stock Option.  Section 22(e)(3) of the Code provides that an
individual is permanently and totally disabled if he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months. 

                                      (c)          Exercise of Non-Qualified
Stock Option.  On exercise of a Non-Qualified Stock Option, the Grantee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price.  If the Grantee is an Employee or
a former

4




Employee, the Company will be required to withhold from the Grantee’s
compensation or collect from the Grantee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

                                       (d)          Disposition of Shares.  In
the case of a Non-Qualified Stock Option, if Shares are held for more than one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.  In the case of an
Incentive Stock Option, if Shares transferred pursuant to the Option are held
for more than one year after receipt of the Shares and are disposed more than
two years after the Date of Award, any gain realized on disposition of the
Shares also will be treated as capital gain for federal income tax purposes and
subject to the same tax rates and holding periods that apply to Shares acquired
upon exercise of a Non-Qualified Stock Option.  If Shares purchased under an
Incentive Stock Option are disposed of prior to the expiration of such one-year
or two-year periods, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the Fair Market
Value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.

                       11.          Entire Agreement: Governing Law.  The
Notice, the Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.  Nothing in the Notice, the Plan and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties.  The Notice, the Plan and this Option
Agreement are to be construed in accordance with and governed by the internal
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of the Notice, the Plan or this Option Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable. 

                       12.          Construction.  The captions used in the
Notice and this Option Agreement are inserted for convenience and shall not be
deemed a part of the Option for construction or interpretation.  Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular.  Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

                       13.          Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Option Agreement shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons. 

5




                       14.          Venue and Waiver of Jury Trial.  The
Company, the Grantee, and the Grantee’s assignees pursuant to Section 8 (the
“parties”) agree that any suit, action, or proceeding arising out of or relating
to the Notice, the Plan or this Option Agreement shall be brought in the United
States District Court for the District of Santa Barbara, California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Santa Barbara, California) and that the
parties shall submit to the jurisdiction of such court.  The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more
provisions of this Section 14 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

                       15.          Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

END OF AGREEMENT

6




EXHIBIT A

724 SOLUTIONS INC. 2005 STOCK INCENTIVE PLAN

EXERCISE NOTICE

724 Solutions Inc.
20 York Mills Rd, Suite 201
Toronto, Ontario,
Canada, M2P 2C2
Attention: Corporate Secretary

          1.          Exercise of Option.  Effective as of today,
______________, ___ the undersigned (the “Grantee”) hereby elects to exercise
the Grantee’s option to purchase ___________ common shares (the “Shares”) in the
capital of 724 Solutions Inc. (the “Company”) under and pursuant to the
Company’s 2005 Stock Incentive Plan, as amended from time to time (the “Plan”)
and the [  ] Incentive [  ] Non-Qualified Stock Option Award Agreement (the
“Option Agreement”) and Notice of Stock Option Award (the “Notice”) dated
______________, ________.  Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Exercise Notice.

          2.          Representations of the Grantee.  The Grantee acknowledges
that the Grantee has received, read and understood the Notice, the Plan and the
Option Agreement and agrees to abide by and be bound by their terms and
conditions. 

          3.          Rights as Stockholder.  Until the stock certificate
evidencing such Shares is issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares, notwithstanding the exercise of the Option. 
The Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 10 of the Plan.

          4.          Delivery of Payment.  The Grantee herewith delivers to the
Company the full Exercise Price for the Shares, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(e) of the Option
Agreement.

          5.          Tax Consultation.  The Grantee understands that the
Grantee may suffer adverse tax consequences as a result of the Grantee’s
purchase or disposition of the Shares.  The Grantee represents that the Grantee
has consulted with any tax consultants the Grantee deems advisable in connection
with the purchase or disposition of the Shares and that the Grantee is not
relying on the Company for any tax advice.

          6.          Taxes.  The Grantee agrees to satisfy all applicable
federal, state, local and non-U.S. income and employment tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations.  In the case of an Incentive Stock Option, the Grantee also agrees,
as

1




partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee. 

          7.          Successors and Assigns.  The Company may assign any of its
rights under this Exercise Notice to single or multiple assignees, and this
agreement shall inure to the benefit of the successors and assigns of the
Company.  This Exercise Notice shall be binding upon the Grantee and his or her
heirs, executors, administrators, successors and assigns.

          8.          Construction.  The captions used in this Exercise Notice
are inserted for convenience and shall not be deemed a part of this agreement
for construction or interpretation.  Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

          9.          Administration and Interpretation.  The Grantee hereby
agrees that any question or dispute regarding the administration or
interpretation of this Exercise Notice shall be submitted by the Grantee or by
the Company to the Administrator.  The resolution of such question or dispute by
the Administrator shall be final and binding on all persons. 

          10.          Governing Law; Severability.  This Exercise Notice is to
be construed in accordance with and governed by the internal laws of the State
of California without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties.  Should any
provision of this Exercise Notice be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

          11.          Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

          12.          Further Instruments.  The parties agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this agreement.

          13.          Entire Agreement.  The Notice, the Plan and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

2




Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

724 SOLUTIONS INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

(Signature)

 

 

--------------------------------------------------------------------------------

 

 

 

 

Address:

 

Address:

 

 

 

--------------------------------------------------------------------------------

 

724 Solutions Inc.

 

 

20 York Mills Rd, Suite 201

--------------------------------------------------------------------------------

 

Toronto, Ontario,

 

 

Canada, M2P 2C2

3